                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




GWENDOLYN M. DANIEL                        )
                                           )
             Plaintiff,                    )
                                           )            CIVIL ACTION NO.
VS.                                        )
                                           )            3:18-CV-1868-G
U.T. SOUTHWESTERN MEDICAL                  )
CENTER,                                    )
                                           )
             Defendant.                    )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the defendant U.T. Southwestern Medical Center

(“UTSMC”)’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1). See Motion to Dismiss (docket entry 11). In this motion, UTSMC argues

that the court should dismiss the plaintiff Gwendolyn Daniel’s complaint because her

claims are barred by Eleventh Amendment immunity. Id.; see also Defendant’s Brief

in Support (docket entry 12). In particular, UTSMC avers that it is an arm of the

state of Texas entitled to Eleventh Amendment immunity and that the plaintiff’s

claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,

are barred by such immunity because neither Title I nor Title V of the ADA

abrogates a state’s immunity from suit. See Defendant’s Brief in Support at 4-7.
       Daniel filed a response to UTSMC’s motion to dismiss in which she contends

that UTSMC’s motion should be denied because UTSMC is not an arm of the state

of Texas. See Response (docket entry 15). Specifically, Daniel argues that an

application of the Fifth Circuit’s test for determining whether an entity is classified as

an arm of the state, as set forth in Clark v. Tarrant County, Texas, 798 F.2d 736,

744-45 (5th Cir. 1986), would reveal that UTSMC is not an arm of the state. See

Plaintiff’s Brief in Support of Response (docket entry 16) at 4-13. Moreover, Daniel

asserts that if the court were to alternatively apply the Fifth Circuit’s test for

assessing whether a public university qualifies for Eleventh Amendment immunity,

the court would reach the same conclusion. Id. at 14-16. Importantly, however,

Daniel does not argue that either Title I or Title V of the ADA abrogates a state’s

Eleventh Amendment immunity. See generally Response; Plaintiff’s Brief in Support

of Response.*

       After reviewing the arguments raised by both parties, the court concludes that

UTSMC’s motion to dismiss should be GRANTED. Despite Daniel’s arguments to

the contrary, it is well settled that UTSMC is an arm of the state of Texas. See, e.g.,


       *
              Daniel also dedicates a portion of her brief to arguing that she is
entitled to punitive damages under the ADA. See Plaintiff’s Brief in Support of
Response at 16-17. Nevertheless, as explained in the body of the court’s opinion,
because the court concludes that Daniel’s complaint should be dismissed as barred by
Eleventh Amendment immunity, the court need not address Daniel’s arguments on
this point.


                                            -2-
Elhaj-Chehade v. Office of Chief Administrative Hearing Officer, 235 F.3d 1339 (Table),

2000 WL 1672679, at *1 (5th Cir. 2000) (per curiam) (unpublished table decision)

(“[University of Texas Southwestern Medical] is an arm of the State.”), cert. denied,

532 U.S. 1055 (2001); Shah v. University of Texas Southwestern Medical School, 54 F.

Supp. 3d 681, 689 (N.D. Tex. 2014) (Fitzwater, Chief J.) (dismissing a number of

the plaintiff’s claims, including claims under the ADA, after concluding that the

University of Texas Southwestern Medical School was an arm of the state and that

its Eleventh Amendment immunity had not been abrogated); Mora v. University of

Texas, No. 3:09-CV-0927-N, 2009 WL 10673780, at *1 (N.D. Tex. Oct. 26, 2009)

(Godbey, J.) (“UT Southwestern is an arm of the state entitled to raise a sovereign

immunity defense.”); Keithly v. University of Texas Southwestern Medical Center at Dallas,

No. 3:03-CV-0452-L, 2003 WL 22862798, at *2 (N.D. Tex. Nov. 18, 2003)

(Ramirez, Magistrate J.) (concluding that UTSMC is an arm of the state of Texas and

that the plaintiff’s claims under the ADA are barred by the Eleventh Amendment);

Minor v. University of Texas Southwestern Medical Center, 2012 WL 1666465, at *2

(N.D. Tex. Apr. 17, 2012) (Stickney, Magistrate J.) (“It is equally clear that U.T.

Southwestern is an arm or instrumentality of the State of Texas for Eleventh

Amendment purposes.”), report and recommendation adopted, No. 3:12-CV-36, 2012

WL 1655769 (N.D. Tex. May 10, 2012) (Fish, Senior J.); Cannizzaro v. University of

Texas Southwestern Medical Center, No. 3:97-CV-2961-G, 1998 WL 289264, at *1



                                           -3-
(N.D. Tex. May 21, 1998) (Fish, J.) (“Southwestern, a state institution, clearly

enjoys sovereign immunity from suit. . .”); Nassar v. University of Texas Southwestern

Medical Center, No. 3:08-CV-1337-B, 2010 WL 11565530, at *5 (N.D. Tex. Feb. 5,

2010) (Boyle, J.) (concluding that UTSMC is an arm of the state entitled to Eleventh

Amendment immunity); Turner v. University of Texas Southwestern Medical Center at

Dallas, No. 3:06-CV-0592-L, 2007 WL 959032, at *2 (N.D. Tex. Mar. 30, 2007)

(Lindsay, J.) (concluding that UTSMC is an arm or instrumentality of Texas); Estate

of Hernandez v. United States, No. 3:12-CV-4859-M, 2013 WL 3579487, at *1 (N.D.

Tex. July 15, 2013) (Lynn, J.) (concluding that UTSMC is entitled to sovereign

immunity as an arm of the state). Accordingly, because Daniel has failed to establish

that the Eleventh Amendment immunity belonging to UTSMC as an arm of the state

has been abrogated by either Title I or Title V of the ADA, her complaint must be

DISMISSED with prejudice.

      SO ORDERED.

April 22, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                           -4-
